Citation Nr: 1449059	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-09 040	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral ear hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right fifth finger disorder to include a bone spur.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a chronic disorder manifested by chest pain to include cervical stenosis, a chest wall strain, to include on the basis of an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 2007

This matter comes to the Board of Veterans' Appeals (Board) from October 2007 and March 2008 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified at a video conference hearing before the undersigned, and a transcript of that hearing has been associated with the claims file.

As to the claim of service connection for a chronic disability manifested by chest pain to include cervical stenosis and an undiagnosed disability, given the Veteran's personal hearing testimony as well as his service in Qatar, which is corroborated by the official service records, the Board has recharacterized this issue as it appears above so as to best reflect his intent when filing the current claim.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

Since issuance of the February 2010 statement of the case, additional evidence was added to the claims file.  Nonetheless, the Board finds that it may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because in May 2013 and again in April 2014 the Veteran waived AOJ review.  See 38 C.F.R. § 20.1304(c) (2013).  

The claims of service connection for bilateral hearing loss, a low back disability, a right fifth finger disability, a bilateral foot disorder, and a chronic disability manifested by chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran is currently diagnosed with a low back disorder manifested by discogenic changes with right foraminal protrusion at the L5-S1 level, which is shown as likely as not to be related to low back pain he first experienced during his active duty service.  


CONCLUSION OF LAW

The criteria to establish service connection for a low back disorder are met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a low back disorder, which he maintains had its onset directly during service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Here, these elements are satisfied.  The Veteran competently and credibly asserts that he has had recurrent low back pain since an injury during service.  His service treatment records (STRs) document those complaints, including at a retirement examination in December 2006.  More recently, a VA doctor evaluated him on an outpatient basis in March 2009, and diagnosed him with "chronic low back pain since 2006 [MRI] 10/2008 multilevel spondylosis and discogenic changes with annular te[ars] in L1-L2, and L4-5 small r[igh]t paracentral/foraminal protrusion at L5/S1 which may result in irritation of transversing right S1 nerve root."  Although not expressly stated, it is most reasonable to interpret this assessment as the doctor's conclusion that the MRI findings in October 2008 are related to the chronic low back pain starting in 2006.  A more recent MRI conducted in January 2013 confirmed the finding of discogenic changes with right foraminal protrusion at the L5-S1 level.  As such, the Board must find that the evidentiary record is in relative equipoise on all material elements of the claim.  Accordingly, service connection is warranted.  

Because the benefit being sought on appeal is granted in full, the Board finds that any errors in VA's duties to notify and assist are harmless and will not be discussed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159 (2014).


ORDER

Service connection for a low back disorder manifested by discogenic changes with right foraminal protrusion at the L5-S1 level is granted.  



REMAND

A.  Missing Records - Government Records

As to all the issues on appeal, the record shows and the Veteran reports treatment at the Dublin, Macon, and Perry VA Medical Centers.  

With specific regard to hearing loss, the evidentiary record currently before the Board does not appear to show a diagnosis in either ear meeting the level of a hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  However, the Veteran testified that he received yearly audiological examinations since 2007 at Robins Air Force Base, and his post-February 2013 examinations are not in the claims file.  Accordingly, it would be premature to address the merits of the claim.  

B.  Missing Records - Private Records

The Veteran also testified that he received treatment from Drs. Wiley, Malone, and Bannett at Housman Orthopedics and Sports Medicine as well as from a Dr. Morgan.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  Because those private records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

B.  VA Examinations

As to the claim of service connection for hearing loss, given the results of the in-service audiological examinations as well as the Veteran's statements regarding having ongoing problems since service and the fact that he is already service-connected for a PE tube placement in the right ear, the Board finds that a remand is required to obtain a medical opinion as to the relationship between a current hearing impairment, if any, and military service or his service-connected right ear disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303 (2013); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As to the claims of service connection for a right fifth finger disability, the Veteran appears competent and credible in stating that he has had problems beginning during service.  A remand is required to address the complex medical questions raised by this claim, including whether there is a relationship between a current condition and military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303; McLendon, supra.

As to the claims of service connection for a right shoulder disability and a bilateral foot disorder, the Veteran previously underwent a VA examination.  However the examiner did not address the complex medical questions raised by these claims, including the likely nature and origins of the conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With specific regard to the feet, the Board notes that a December 2013 VA examiner cited to a VA Neurology consultation from February 2013, which states that further testing was required to fully evaluate the Veteran's condition.  It is not clear from the evidentiary record currently before the Board whether that testing was undertaken.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Therefore, the Board finds that a remand to provide the Veteran with another examination is needed.  

As to the claim of service connection for a chronic disability manifested by chest pain, the Veteran testified that his doctors were investigating cervical stenosis and a chest wall sprain as possible causes of his chest pain.  The results of that testing are not currently before the Board.  

Remand for VA examinations is also important because the record shows that the Veteran served in Qatar during his military service.  Because Qatar is in the "Southwest Asia theater of operations," as defined by 38 C.F.R. § 3.317(e)(2), an alternative theory of entitlement is reasonably raised involving the question of whether the claimed conditions may be an undiagnosed illness under 38 C.F.R. § 3.317 (2013).  See Joyner v. McDonald, 2013-7126, 2014 WL 4473738 (Fed. Cir. Sept. 12, 2014).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   

This should include (but need not be limited to) any further treatment records from those private doctors he identified at his Board hearing, including:
* Dr. Wiley, 
* Dr. Malone, 
* Dr. Bannett at Housman Orthopedics and Sports Medicine 
* Dr. Morgan 
	
The letter should request that he complete a release (VA Form 21-4142a, General Release for Medical Provider Information to VA).  He should be provided an appropriate amount of time to respond.  

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified, unless they have already been obtained.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including those from the Dublin, Macon, and Perry VA medical centers.

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Obtain all post-service medical records from Robins Air Force Base since February 2013, to particularly include audiological/hearing tests.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-4 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5, arrange for the Veteran to undergo an examination to address the claimed hearing loss.  All relevant information should be made available to the examiner.  

Accordingly the examiner is asked to review all relevant information, including the Veteran's statements regarding his hearing loss.  After this review, plus the required examination, the examiner is asked to address each of the following questions:

(a)  Does the Veteran currently have a hearing impairment in either ear?  **In answering this question, the examiner is not being asked to determine whether the hearing impairment meets VA's legal definition of a hearing disability.**

(b) If so, is it at least as likely as not (i.e., is it at least equally probable) that any hearing impairment is related to or had its onset in service, including the events involving the right ear surgery? 

(c)  Notwithstanding your answer to question (b), is it at least as likely as not (i.e., at least equally probable) that a current hearing impairment is proximately due to, the result of, or caused by a service-connected disability, particularly the service-connected PE tube placement in the right ear?  

(d) Is it at least as likely as not (i.e., at least equally probable) that a current hearing impairment has been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies), such as the PE tube placement in the right ear?  If yes, was that increase in severity due to the natural progress of the disease?  

In providing all opinions, the examiner is asked to assume the truth of the Veteran's statements regarding his in-service and post-service symptoms unless it can be explained why there is a *medical* reason to believe that the Veteran's statements regarding his in-service and post-service symptomatology may be inaccurate.  

In answering all questions (a) to (d), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-5, arrange for the Veteran to undergo an examination to address the claimed right shoulder condition, right fifth finger disorder, bilateral foot disorder, and chest pain.  All relevant information should be made available to the examiner.  

Accordingly the examiner is asked to review all relevant information, including the Veteran's statements regarding the claimed right shoulder condition, right fifth finger disorder, bilateral foot disorder, and chest pain.  After this review, plus undertaking all needed testing including X-rays, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for all disorder(s) found extant in the low back, right shoulder, right fifth finger, feet, and chest.  This should specifically include all orthopedic and neurological conditions found present.  

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve?  If, however, the Veteran does not now have-and never had-any condition in the low back, right shoulder, and/or right fifth finger, to include any orthopedic and/or neurological abnormality, the examiner should specifically say so.

(b) For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during service or is otherwise related to any event or injury during service?

(c)  If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Qatar in Southwest Asia.

In providing all opinions, the examiner is asked to assume the truth of the Veteran's statements regarding his in-service and post-service symptoms unless it can be explained why there is a *medical* reason to believe that the Veteran's statements regarding his in-service and post-service symptomatology may be inaccurate.  

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file. 

8.  After completing all actions set forth in paragraphs 1-7, undertake any further action needed as a consequence of the development completed in paragraphs 1-7 above.  Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


